DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response to Election/Restriction filed on 7/6/2021 is acknowledged.
3.	Claims 1-20 are pending in this application.
4.	Claims 6, 7, 18 and 19 are withdrawn from consideration as being drawn to non-elected species.  In the instant case, the elected species of composition is only one composition comprising SEQ ID NO: 33 as the first peptide and SEQ ID NO: 30 as the second peptide.    
5.	Claims 1-5, 8-17 and 20 are under examination.

Election/Restrictions
6.	Applicant’s election with traverse of a composition comprising SEQ ID NO: 33 as the first peptide and SEQ ID NO: 30 as the second peptide as species of composition; eye drops as species of form of administering the composition; between approximately 0.1 µg/ml and approximately 1000 mg/ml as species of concentration of the peptides; an administration scheme of repeating the step of administering the therapeutic amount of the composition to the ocular surface at least one time a day for a plurality of day as species of administration scheme; and dry eyes as species of ocular surface disease in the reply filed on 7/6/2021 is acknowledged.  The traverse is on the ground(s) that “All of the claims recite related inventions in that each recites methods of treating ocular surface disease by administering a therapeutic amount of a composition comprising a first peptide (comprising a first histatin or a fragment of the first histatin) 
The instant claims 1-20 are drawn to a method of treating an ocular surface disease, comprising: administering a contact lens comprising a therapeutic amount of a composition comprising a first peptide and a second peptide to an ocular surface of a patient, wherein an amino acid sequence of each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any combination of SEQ ID NO: 1 through SEQ ID NO: 33; and a method of treating an ocular surface disease, comprising: administering an eye drop, an eye gel, an ointment, or a tissue glue comprising a therapeutic amount of a composition comprising a first peptide and a second peptide to an ocular surface of a patient, 

Objections
7.	 The specification is objected to for the following minor informality: The specification recites “This is a continuation application of co-pending Application Serial Number 15/180,476, filed…" on page 1, lines 4-5 of instant specification.  However, US Application No. 15/180476 is currently granted US patent 10413587 B2.  Applicant is requited to update the information about US Application No. 15/180476.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
8.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "A method of treating an ocular surface disease, wherein the method comprises administering a therapeutic amount of a composition comprising a first peptide and a second peptide to an ocular surface of a patient, wherein the composition is incorporated into a contact lens worn by the patient, and wherein each of the first peptide and the second peptide comprises the amino acid sequence selected an amino acid sequence of instant SEQ ID NO: 1.  
9.	Claim 2 is objected to for the following minor informality: Claim 2 recites "…a fragment of thereof".  There appears to be an extra word in this recitation.  Applicant is suggested to amend this recitation as "…a fragment thereof".
10.	Claim 9 is objected to for the following minor informality: Claim 9 recites "…wherein the the first peptide…".  There appears to be an extra word in this recitation.  Applicant is required to correct this error. 
11.	Claim 10 is objected to for the following minor informality: Applicant is suggested to amend claim 10 as "The method of claim 1, wherein the first peptide is selected from the group consisting of…".
12.	Claim 17 is objected to for the following minor informality: Applicant is suggested to amend claim 17 as "A method of treating an ocular surface disease, wherein the method comprises administering a therapeutic amount of a composition comprising a first peptide and a second peptide to an ocular surface of a patient, wherein the composition is in the form of an eye drop, an eye gel, an ointment, or a tissue glue, and wherein each of the first peptide and the second peptide comprises the amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33".  


Rejections
Claim Rejections - 35 U.S.C. § 112 second paragraph
13.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 
14.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
15.	Claim 2 recites “The method of claim 1, wherein the first peptide comprises is SEQ ID NO: 5 or a fragment of thereof".  It is unclear what is encompassed within the recited "wherein the first peptide comprises is SEQ ID NO: 5 or a fragment of thereof".  Therefore, the metes and bounds of instant claim 2 is vague and indefinite.  
	Furthermore, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 2 as "The method of claim 1, wherein the first peptide comprises SEQ ID NO: 5 or a fragment thereof".  Applicant is suggested to amend claim 2 accordingly to overcome this ground of rejection. 

Claim Rejections - 35 U.S.C. § 112 first paragraph 
Scope of Enablement
16	The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


17.	Claims 1-5, 8-14, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating an ocular surface disease comprising administering to the ocular surface of the patient a therapeutic amount of a composition comprising a first peptide and a second peptide, wherein the composition is either incorporated into a contact lens worn by the patient or in the form of an eye drop, an eye gel, an ointment, or a tissue glue, and wherein the first peptide comprises the amino acid sequence selected from the group consisting of SEQ ID NOs: 4-6, 9-12, 15-20, 23-25, 28, 29 and 33; and the second peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, does not reasonably provide enablement for a method of treating an ocular surface disease comprising administering to the ocular surface of the patient a therapeutic amount of a composition comprising a first peptide and a second peptide, wherein the composition is either incorporated into a contact lens worn by the patient or in the form of an eye drop, an eye gel, an ointment, or a tissue glue, and wherein an amino acid sequence of each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (5) The breadth of the claims:
The instant claims 1-5, 8-14, 17 and 20 are drawn to a method of treating an ocular surface disease, comprising: administering a contact lens comprising a therapeutic amount of a composition comprising a first peptide and a second peptide to an ocular surface of a patient, wherein an amino acid sequence of each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any combination of SEQ ID NO: 1 through SEQ ID NO: 33; and a method of treating an ocular surface disease, comprising: administering an eye drop, an eye gel, an ointment, or a tissue glue comprising a 
As stated in Section 8 above, the term "an amino acid sequence" broadly includes both fragments and full length of each of SEQ ID NOs: 1-33.  For example, dipeptide Ser-Asn is a peptide comprising an amino acid sequence of instant SEQ ID NO: 1.  
(2) The state of the prior art and (4) The predictability or unpredictability of the art:
With regards to “administering ALL each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any combination of SEQ ID NO: 1 through SEQ ID NO: 33 to treat ocular surface disease”, the art is unpredictable.
With regards to a peptide comprising an amino acid sequence of instant SEQ ID NOs: 1-33, Oudhoff (2010, pages 1-161), throughout the document, teaches histatins 1 and 2 (identical to the peptides of instant SEQ ID NOs: 4 and 5) are major wound-closing factors, histatins induces migration of epithelial cells and re-epithelialization, and the wound-closure of histatins involves the ERK signal pathway, for example, page 26, Abstract; page 30, Table 1; page 34, section “Hst2 induces cell migration”; and page 37, section “ERK1/2 signal transduction pathway mediates histatin-induced wound closure”.  Oudhoff further teaches histatin 3 (identical to the peptide of instant SEQ ID NO: 6) induces wound closure; and histatin 5 (identical to the peptide of instant SEQ ID NO: 
(3) The relative skill of those in the art:
The relative skill of those in the art is high.   
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
With regards to “administering ALL each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any combination of SEQ ID NO: 1 through SEQ ID NO: 33 to treat ocular surface disease”, the specification does not describe which amino acids in the peptide of instant SEQ ID NOs: 1-33 are required to maintain the activity of treating ocular surface disease.  The specification does not describe what part of the peptide of instant SEQ ID NOs: 1-33 is the functional part of the polypeptide.  
The working example describing “administering ALL each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any combination of SEQ ID NO: 1 through SEQ ID NO: 33 to treat ocular surface disease” discloses treating corneal wounds (an ocular surface disease) with peptide of instant SEQ ID NO: 33. 
(8) The quantity of experimentation necessary:
ALL each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any combination of SEQ ID NO: 1 through SEQ ID NO: 33. 

Claim Rejections - 35 U.S.C. § 103
18.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-5, 8-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oudhoff (2010, pages 1-161) in view of Teranishi et al (Investigative Ophthalmology & Visual Science, 2009, 50, pages 5646-5652), Nishida et al (Arch Ophthalmol, 1984, 102, pages 455-456), Anand-Apte et al (The Journal of Biological Chemistry, 1997, 272, pages 30688-30692), Maxey et al (WO 03/079997 A2), Facts About Dry Eye (from http://www.nei.nih.gov/health/dryeye/dryeye.asp, 2009, pages 1-7), Li et al (Ind. Eng. Chem. Res., 2006, 45, pages 3718-3734) and Tanguay (from PharmaNet Development Group, Inc., 2010, pages 1-34).
The instant claims 1-5, 8-17 and 20 are drawn to a method of treating an ocular surface disease, comprising: administering a contact lens comprising a therapeutic amount of a composition comprising a first peptide and a second peptide to an ocular surface of a patient, wherein an amino acid sequence of each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any combination of SEQ ID NO: 1 through SEQ ID NO: 33; and a method of treating an ocular surface disease, comprising: administering an eye drop, an eye gel, an ointment, or a tissue glue comprising a therapeutic amount of a composition comprising a first peptide and a second peptide to an ocular surface of a patient, wherein an amino acid sequence of each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any combination of SEQ ID NO: 1 through SEQ ID NO: 33. 
Oudhoff, throughout the document, teaches histatins 1 and 2 (identical to the peptides of instant SEQ ID NOs: 4 and 5) are major wound-closing factors, histatins induces migration of epithelial cells and re-epithelialization, and the wound-closure of nd paragraph.  It reads on between approximately 0.1 µg/ml and approximately 1000 mg/ml as the elected species of concentration of the peptides; and meets the limitation of instant claim 4.  Oudhoff also teaches a potential therapeutic application of histatins in the treatment of all kinds of wounds, for example, page 46, Abstract; pages 54-55, Discussion; page 60, Abstract; page 74, the 3rd paragraph; page 82, Abstract; and many other sections in Oudhoff.  Furthermore, Oudhoff teaches that similar to histatins 1 and 2, histatin 3 (identical to the peptide of instant SEQ ID NO: 6) and fragments of histatin 1 that are identical to the peptides of instant SEQ ID NOs: 9-12, 15-20, 23-25, 28 and 29 exhibit the wound-closure activity by inducing cell spreading and migration (two key initiating steps in re-epithelialization); and activation of cells by these peptides requires a G-protein-coupled receptor that activates the ERK pathway, for example, page 30, Table 1; page 33, the last paragraph; page 60, Abstract; and page 71, Figure 4.  In addition, Oudhoff teaches that chemically-cyclized histatin has a 1,000-fold higher activity in induction of epithelial-cell migration; and an enzymatically-cyclized histatin 1, cGG-Hst1-LPET with the amino acid sequence GGDSHEKRHHGYRRKFHEKHHSHREFPFYGDYGSNYLYDNLPET (identical to the peptide of instant SEQ ID NO: 33), wherein the biological activity of cGG-Hst1-LPET is nd paragraph.  The peptide of cGG-Hst1-LPET in Oudhoff reads on SEQ ID NO: 33 as the elected species of the first peptide.  It meets the limitation of the first peptide recited in instant claims 1-3, 9, 10, 14-17 and 20; and the limitations of instant claims 12 and 13.  
The difference between the reference and instant claims 1-5, 8-17 and 20 is that the reference does not explicitly teach treating an ocular surface disease with any one of the peptides that are identical to the peptides of instant SEQ ID NOs: 4-6, 9-12, 23-25, 28, 29 and 33; the second peptide recited in instant claims 1, 8, 17 and 20; a composition comprising SEQ ID NO: 33 as the first peptide and SEQ ID NO: 30 as the second peptide as the elected species of composition; eye drops as the elected species of form of administering the composition; an administration scheme of repeating the step of administering the therapeutic amount of the composition to the ocular surface at least one time a day for a plurality of day as the elected species of administration scheme; dry eyes as the elected species of ocular surface disease; and the limitations of instant claims 5 and 11.
However, Teranishi et al, throughout the literature, teach migration of corneal epithelial cells is an important step in the corneal wound healing, and ERK regulates corneal epithelial cell migration during wound healing, for example, Title; and page 5646, Sections "Purpose" and "Conclusions".  Teranishi et al further teach the roles of ERK signalling pathway played in the migration of corneal epithelial cells provide a basis for the development of new treatments for corneal epithelial wounds, for example, page 5651, left column, the last paragraph in Section "Discussion".  
nd paragraph of the middle column.  Nishida et al also teach fibronectin treatment enhances epithelial migration significantly, for example, page 456, left column, Section "Results".  Furthermore, Nishida et al teach the amount of fibronectin used in the method of treating corneal wound is selected such that it accelerates healing of corneal wound compared to corneal wound not treated with fibronectin, for example, pages 455-456, Section “Measurement of Corneal Epithelial Wound”; Table “Effect of Fibronectin Treatment on Epithelial Wound Healing Rate”; and page 456, left column, Section "Results". 
In addition, Anand-Apte et al, throughout the literature, teach fibronectin used in the method in Nishida et al stimulates cell migration by acting through the extracellular signal-regulated kinase (Erk) pathway, for example, Title; and page 30691, Figure 5.  Therefore, in view of the combined teachings of Oudhoff, Teranishi et al, Nishida et al and Anand-Apte et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating corneal wound (an ocular surface disease) in a subject in need thereof, wherein the method comprises administering to the ocular surface of the subject an eye drop comprising a therapeutic amount of a composition comprising a peptide selected from histatins and fragments thereof that are identical to the peptide of instant SEQ ID NOs: 4-6, 9-12, 15-20, 23-25, 28, 29 and 33, and wherein the amount of 
And, Maxey el al, throughout the patent, teach an ophthalmic formulation comprising an antimicrobial peptide as preservative, for example, Abstract.  Maxey el al further teach the synthetic preservatives commonly used in ophthalmic solutions, such as benzalkonium chloride and thimerosal, are known to irritate a large percentage of the population, for example, page 4, the 2nd paragraph; and page 5, the 2nd paragraph.  Maxey el al also teach antimicrobial peptides as preservative in an ophthalmic formulation are histatin 5 with amino acid sequence DSHAKRHHGYKRKFHEKHHSHR GY (identical to the peptide of instant SEQ ID NO: 30) and others listed in Table 1 on page 11; in preferred embodiments, the antimicrobial peptides would be soluble in water, or at least easily formulated into dilute aqueous solutions; and particularly preferred antimicrobial peptides are those of human origin, for example, page 11, Table 1; and page 12, the 1st paragraph.  In addition, Maxey el al teach ophthalmic products are typically packaged in multidose form, which generally require the addition of preservatives to prevent microbial contamination during use; and the concentration of antimicrobial peptide as preservative is between about 0.001% and 1.0% by weight, for example, page 13, the 4th paragraph.  Therefore, in view of the combined teachings of Oudhoff, Teranishi et al, Nishida et al, Anand-Apte et al and Maxey el al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating corneal wound (an ocular surface disease) in a subject in need thereof, wherein the method comprises administering to the ocular surface of the subject an eye drop comprising a therapeutic amount of a composition comprising a peptide selected from histatins and 
Furthermore, the Facts About Dry Eye document teaches scars on the cornea is a symptom of dry eyes; and the only prescription drug available to treat dry eyes, cyclosporine, decreases corneal damage, for example, page 2, the 2nd paragraph in Section "What is dry eye?"; and page 5, the 3rd paragraph in Section “How is dry eye treated?".  Therefore, in view of the combined teachings of Oudhoff, Teranishi et al, Nishida et al, Anand-Apte et al, Maxey el al and the Facts About Dry Eye document, it would have been obvious to one of ordinary skilled in the art to develop a method of treating dry eye (one type of corneal wound and ocular surface disease) in a subject in need thereof, wherein the method comprises administering to the ocular surface of the subject an eye drop comprising a therapeutic amount of a composition comprising a peptide selected from histatins and fragments thereof that are identical to the peptide of instant SEQ ID NOs: 4-6, 9-12, 15-20, 23-25, 28, 29 and 33, wherein the amount of the peptide is within the range between 5 to 100 µg/ml, and wherein the composition further comprises the antimicrobial peptide histatin 5 (identical to the peptide of instant SEQ ID NO: 30).  It reads on dry eyes as the elected species of ocular surface disease.
In addition, Li et al, throughout the literature, teach that although approximately 90% of all ophthalmic drug formulations are now applied as eye drops, ophthalmic drug 
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of the peptides and the administration scheme for effectively treating dry eyes (one type of corneal wound and ocular surface disease).  Nishida et al teach the amount of fibronectin used in the method of treating corneal wound is selected such that it accelerates healing of corneal wound compared to corneal wound not treated with fibronectin.  Tanguay explicitly teaches that the goals of phase I clinical trial is finding both dosage and administration scheme that satisfy both safety and efficacy (for example, pages 7, 15, 16 and 20).  And, the MPEP states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” (see MPEP § 2144.05 II). 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Oudhoff, Teranishi et al, Nishida et al, Anand-Apte et al, Maxey el al, the Facts About Dry Eye document, Li et al and Tanguay with routine optimization to develop a method of treating dry eyes (one type of corneal wound and ocular surface disease) in a subject in need thereof, wherein the method comprises administering to the ocular surface of the subject a therapeutic amount of a composition comprising a first peptide selected from histatins and fragments thereof that are identical to the peptides of instant SEQ ID NOs: 4-6, 9-12, 15-20, 23-25, 28, 29 and 33, and a second peptide being the antimicrobial peptide histatin 5 (identical to the peptide of instant SEQ ID NO: 30), wherein the composition is either in the form of eye drop or is incorporated into a contact lens, wherein the amount of the peptides is between approximately 0.1 µg/ml and approximately 10 µg/ml, and wherein the method comprises repeating administering the therapeutic amount of the composition to the ocular surface at least one time a day for a plurality of day.  It reads on between 
One of ordinary skilled in the art would have been motivated to combine the teachings of Oudhoff, Teranishi et al, Nishida et al, Anand-Apte et al, Maxey el al, the Facts About Dry Eye document, Li et al and Tanguay with routine optimization to develop a method of treating dry eyes (one type of corneal wound and ocular surface disease) in a subject in need thereof, wherein the method comprises administering to the ocular surface of the subject a therapeutic amount of a composition comprising a first peptide selected from histatins and fragments thereof that are identical to the peptides of instant SEQ ID NOs: 4-6, 9-12, 15-20, 23-25, 28, 29 and 33, and a second peptide being the antimicrobial peptide histatin 5 (identical to the peptide of instant SEQ ID NO: 30), wherein the composition is either in the form of eye drop or is incorporated into a contact lens, wherein the amount of the peptides is between approximately 0.1 µg/ml and approximately 10 µg/ml, and wherein the method comprises repeating administering the therapeutic amount of the composition to the ocular surface at least one time a day for a plurality of day, because Teranishi et al, throughout the literature, teach migration of corneal epithelial cells is an important step in the corneal wound healing, and ERK regulates corneal epithelial cell migration during wound healing.  Teranishi et al further teach the roles of ERK signalling pathway played in the migration of corneal epithelial cells provide a basis for the development of new treatments for corneal epithelial wounds.  Nishida et al, throughout the literature, teach a method of 


Obviousness Double Patenting 
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

22.	Claims 1-5, 8-17 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US patent 10413587 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention 
23.	Instant 1-5, 8-17 and 20 are drawn to a method of treating an ocular surface disease, comprising: administering a contact lens comprising a therapeutic amount of a composition comprising a first peptide and a second peptide to an ocular surface of a patient, wherein an amino acid sequence of each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any combination of SEQ ID NO: 1 through SEQ ID NO: 33; and a method of treating an ocular surface disease, comprising: administering an eye drop, an eye gel, an ointment, or a tissue glue comprising a therapeutic amount of a composition comprising a first peptide and a second peptide to an ocular surface of a patient, wherein an amino acid sequence of each of the first peptide and the second peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-33, and any combination of SEQ ID NO: 1 through SEQ ID NO: 33. 
24.	Claims 1-25 of US patent 10413587 B2 are drawn to a method of treating ocular surface disease, comprising the step of administering a therapeutic amount of a composition comprising a first peptide and a second peptide to an ocular surface, wherein the first peptide comprises a first histatin or a fragment of the first histatin and the second peptide comprises a second histatin or a fragment of the second histatin; wherein the therapeutic amount of the composition is selected such that the composition accelerates healing of ocular surface disease compared to ocular surface disease not treated with the composition; wherein an amino acid sequence of each of the first peptide and the second peptide is selected from the group consisting of: SEQ 
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1-5, 8-17 and 20, one would necessarily achieve the claimed invention of claims 1-25 of US patent 10413587 B2, and vice versa.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658